As filed with the Securities and Exchange Commission on November 5, 2009 Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Camelot Entertainment Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-2195605 (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, CA92618 (Address of Registrant’s principal executive offices, including zip code) 2/STOCK ISSUANCE PLAN (Full title of the Plan) Robert P. Atwell 8001 Irvine Center Drive, Suite 400
